 PASSAIC CRUSHED STONE CO.81Passaic CrushedStone Co.,Inc.andCharlesW. Stromand Local 825,InternationalUnion of OperatingEngineers,AFL-CIO, Partyto theContract. Case22-CA-5237September19, 1973DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNINGAND PENELLOOn May 21, 1973, Administrative Law Judge Wal-terH. Maloney, Jr., issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Party to the Contract filed exceptions and sup-porting briefs' and the Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions 3 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Passaic Crushed StoneCo., Inc., Pompton Lakes, New Jersey, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONFINDINGS OF FACT1.THE EVENTS IN QUESTIONWALTER H.MALONEY, JR,Administrative Law Judge. Thiscase came on for hearing before the undersigned upon anunfair labor practice complaint,'issued by the Director ofthe Board'sRegion 22,alleging that Respondent PassaicCrushed Stone Co., Inc.,2 violated Section 8(a)(3) of theNational Labor RelationsAct bydischarging Charles W.Strom,and also that Respondent violated Section 8(a)(1) ofthe Act byinterrogating and threatening Strom concerninghis union activities.Respondent and Local 825 have main-tained a collective-bargaining relationship since 1956 andare currently parties to a contract,set to expire April 1,1974, coveringinter aliathe employees at Passaic CrushedStone's asphalt manufacturing plant at Pompton Lakes.Hence,the gravamen of the unfair labor practice complaintis not that Strom was unlawfully interrogated,threatened,or discharged in the context of a conventional organizingcampaign designed to transform the plant from an unorga-nized to an organized shop.Rather,the thrust of the Gener-al Counsel's case is that Strom was first pressured and thenterminated by the Respondent,because he was a union"hardnose" whose concerted activities and union activiteswere designed to step up and intensify both the quantity andquality of union representation afforded to unit employees.Such employees were,in his view,the neglected subjects ofa relationship between labor and management at theRespondent's plant which was too cozy for too long a time.Respondent,for its part,vigorously asserts that Strom wasdischarged solely and exclusively for insubordination grow-ing out of an episode which occurred on the morning ofNovember6, 1972. Uponthese contentions,the issues here-in were joined.Respondent is a corporation of which Vincent Gallo andhis brother, Gene Gallo,are the principal owners and man-agers. Both at Pompton Lakes and at Secaucus,Respondentoperates crushed stone and bituminous mixing operations.At Pompton Lakes, it also operatesa quarry.Through thevehicle of a separate corporation,the Gallo Brothers alsomanufacture reinforced concrete pipe at Pompton Lakes.These operations are all covered by the collective-bargain-ing agreement referred to above, but they are treated asseparate operating units having different shop stewards.3iThe request of the Party to the Contract that the Board hear oral argu-mentin this case is hereby domed as the briefs, the transcript of testimony,and the exhibits adequately present allthe issuesinvolved herein and thepositions of the parties.2 The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544, enfd 188 F.2d 362 (C A. 3). We have carefully examined therecord and find no basis for reversing his findings.3 In adopting the Administrative Law Judge's finding that Strom's insubor-dinate conduct towards his supervisor was the moving cause for his dis-charge, weneednot, and do not, rely on his postdischarge conduct.iThe principal entries of formal papers in this case are as follows. chargefiled by individual Charging Party Strom on January 17, 1973; complaintissued on February 23, 1973; answer filed March 5, 1973, hearing held inNewark, New Jersey, on March 28 and 29, 1973, briefs of General Counsel,Charging Party, Party to the Contract, and Respondent filed on May 1, 1973.2Respondent admits, and I find, that it is a New Jersey corporation,maintaining its principal place of business at Pompton Lakes, New Jersey.During the course of conduct of its business, it annually purchases goods andmaterials valued at in excess of $50,000 directly from points and placesoutside the State of New Jersey. Hence, Respondent is an employerengagedin commerce within the meaning of Sec. 2(2), (6), and (7) of the Act. Partyto the Contract Local 825, International Union of Operating Engineers,AFL-CIO, is a labor organization within the meaning of Section 2(5) of theAct3 The Gallos are also engaged in the construction business.206 NLRB No. 25 82DECISIONSOF NATIONALLABOR RELATIONS BOARDStrom was employed in a unit whose size is subject to sea-sonal fluctuations,but which averages about 34 employees.These employees operate and maintain three asphalt mixingmachines(or plants)at Pompton Lakes. Each of these threeplants constitutes a separately operated,automated piece ofmachinery which mixes various amounts of stone,sand, andasphalt into bituminous concrete,and pours the finishedproduct into customer trucks that line up to receive theirloads. These plants produce about'eight differenct varietiesof concrete,which are individually mixed on the spot ac-cording to the specification of each customer.The bulk ofRespondent's product finds its way to road and highwayconstruction in northern New Jersey,where it must meetstate or local government standards as well as customerspecifications.At the time of his discharge, Charles W. Strom was theoperator of plant 2 at Pompton Lakes. He had been em-ployed in this capacity about 18 months. During the firstpart of his tenure,he was assisted in his duties by one ReneMorales, who left the employ of the Respondent in Decem-ber, 1971. During the remainder of his employment, he wasassisted by John LaValle.Strom's duties required him tostand in a control booth or shack,located just outside theplant, and to operate the plant by pressing a series of but-tons in proper sequence on a control panel.These buttonsstart the various operations in the plant,control the qualityof the mix, and ultimately stop the operation when thecustomer's truck is loaded.The elevator on the plant is notimmediately visible to Strom from inside the control room;however, he could quickly and easily step outside to checkon the operation of the plant as it was in operation. One ofhis assigned duties was to prevent drivers of customers'trucks from entering the plant. Plant 2 is geared to produceabout 125 tons of bituminous concrete an hour when it isoperating at full capacity.While this operation was ostensibly covered by a collec-tive-bargaining agreement during the period of time here infocus, Local 825 and the Respondent had in fact not re-duced to writing a 3-year agreement,orally concluded in thesummer of 1971,untilMay of 1972, which date was some-time after Strom began to engage in the activities which theGeneral Counsel claims were the precipitating cause of hisdischarge.In the fall of 1971, Strom began calling Local 825'headquarters to register a series of job-related complaints,one of which was that he could not locate a copy of theoutstanding collective-bargaining agreement governing theterms and conditions of his employment.After several un-successful attempts at contacting union officials,he finallyreached former Business Agent Leo"Skip"Young, andexpressed to Young disgust at the quality of union represen-tation he was receiving.Strom asked for a copy of the cur-rent agreement;after searching union files,'Young couldnot locate one. Embarrassed, Young phoned Strom to askif Strom could lay his hands on a current agreement.In fact,neither was able to do so since no such agreement had beenexecuted.Strom was able to find copies of agreements cov-ering previous years. Strom also complained to union head-quarters about the operation of plant equipment by supervi-sors outside normal working hours,-the failure of theCompany to provide for promotions from within the ranksof employees,disparity of wage rates between employeesperforming similar duties,and the practice of the Companyin requiring employees to work both the day before and theday after a holiday in order to qualify for holiday pay.Early in the course of registering his several complaints,Strom also complained to Tony Mancini,who was shopsteward throughout the period here in question until Octo-ber 17,1972. He soon discontinued this practice,because hefelt that Mancini was ineffective and uninterested in press-ing his complaints with management5In the summer of1972, Strom came across the pay stub of employee JerryKetter and found that Ketter was being paid at a higher ratethan he was receiving for performing work which was osten-sibly in the same job classification.Strom complained di-rectly about this asserted disparity in pay to Lowell Platter,his immediate superior and the supervisor and quality con-trol technician in the asphalt division of Passaic CrushedStone. Platter replied that Ketter had more experience thanStrom,and that it was company policy to pay higher ratesto people with more experience.It should be noted that,during the same period of timethat Strom was making little headway in pressing com-plaints with Local 825, the Union itself was undergoing aninternal political upheaval and a consequent administrativeshake up.Long time New Jersey labor leader Peter Weberwas first replaced as local president by his brother, EdwardWeber, who in turn was soon replaced in the fall of 1971 bythe current union leadership,headed by Lawrence Cahill.With the advent of the Cahill administration,certainchanges in union operating personnel took place. Amongthose to leave was the aforementioned "Skip"Young andone Joe Hobbs;'among those to be hired on as businessagents by the new regime were Harry Knuckles and PaulBrannigan.Knuckles started as business agent in March,1972, and was one of several delegates appointed to a sec-tion designed especially to represent employees in plants,quarries, and equipment shops. Brannigan is likewise as-signed to this specialized section.Having experienced difficulty in contacting union offi-cials in the spring of 1972, Storm sent a telegram to Cahillat union headquarters,requesting a meeting at the unionoffice in Newark on June 13. He received no reply, butproceeded,during business hours, to the office in the com-pany of fellow employee John Pusterlo.They met with"Skip"Young and complained about the unavailability ofa written contract,the lack of inhouse promotions,and thepolicy of the Respondent in assertedly departing from theprovisions of past contracts by requiring an employee towork the day before and after a holiday in order to receiveholiday pay. In the summer of 1972,Strom decided to runfor shop steward to replace Mancini. He circulated a nomi-nating petition throughout the plant and acquired some 28sMancini testified that,during his term of office as shop steward, he4 Local 825 represents about 3,000 employees in about 175 industrial units,registered only one employee complaint with management.This complaint,in addition to the 5,000 operators of heavy equipment it represents in itsrelating to a broken window in a truck driven by employee John Pusterlo,construction division Itsjunsdiction extends throughout the entire State ofwas remedied by management by replacing the window.New Jersey and into six New York counties.6 Young actually retired from union service on disability. PASSAIC CRUSHED STONE CO.83signatures on it. He forwarded the petition, which was datedJuly 10, 1972, to the Union and requested that the Unionconduct an election for shop steward.At or about thissame time,Respondent gave evidence oftaking more than a routine interest in Strom's activities.Strom testified without contradiction that, as he was leavingwork one day in July, his supervisor, Lowell Platter, stoppedhim in the yard, said he understood that Strom had gottenup a petition, and asked when Strom had done so. Stromreplied that he had secured the signatures on his coffee-breaks and at lunch time. Platter said he had no objectionto the collection of signatures on coffeebreaks and lunchtime,but that if Strom collectedsignatureson companytime, he would fire him. Within a few days of this incident,Platter and Joseph Silinski, another of Respondent's super-visors, spotted Strom walking through the yard shortly afterquitting time. Strom was carrying his nominating petition inhis back pocket. Platter asked Strom if he was through work,and Strom replied that he was. Platter then told Strom to getthe hell out of the yard. Platter testified that the secondincident occurred largely as recited by Strom, but statedthat therewas no mentionon that occasion of union activi-ties or nominating petitions, that he had no knowledge ofthat Strom was circulating a petition, and that the soleconsideration which prompted him to speak to Strom wasto remind him that he was not supposed to be hangingaround the plant after working hours. Former Shop StewardMancini, who displayed an attitude on the stand not whollyinimical to the Respondent, gave a second-hand summaryof this latter incident and testified also that SuperintendentSilinski had told him (Mancini) that Silinski and Platterdirected Strom to leave the yard because Strom was tryingto get other employees to sign hisnominatingpetition whilethey were still working. Silinski never took the stand to denythis admissionagainst interest. In light of Mancini's corro-boration, I credit Strom's version of this incident.A third incident occurred at or about thissame timewhich sheds further light on Respondent's attitude. Stromwas in the habit of calling the union hall from time to timefrom company premises, using either a company phone or,more often, a pay phone. He also receivedcalls from Busi-nessAgent "Skip" Young at the plant. Young's calls wouldoften come in over the company phone, which was normallyanswered by Platter or Platter's secretary. Whoever took thecall would relay to Stroma messageto call Young. Platteradmits, that, from time to time, he may have relayed suchmessagesfrom Young to Strom.On one such occasion, Platter relayeda message fromYoung to Strom through quality control technician WayneTillison. Tillison worked in the laboratory immediately ad-jacent to Platter's office. Platter had previously asked Tilli-son how the circulation of the Strom nominating petitionwas going, to which Tillison gave a noncommittal answer.On the occasion in question, Platter gave Tillisonthe mes-sage from Young and Tillison went out to the yard to relayit to Strom. Immediately upon his return to the office, Plat-ter, who wasin Silinski's office rather than his own, phonedTillison on the intercom and asked Tillison to bring him atape-recording machine containing a suction cup attach-ment which fits on to telephones. Tillison was familiar withthe use of this device, havingseenit employed previously.He took it to Platter, and immediately went out into theyard where he intercepted Strom.Strom was going acrossthe yard toward the company telephone in the garage. Thetelephone in the garage utilizes the same extension as theone in Silinski's Office; though it is not on the same line asthe one in Platter's Office. When Tillison met Strom, headvised Strom to return "Skip" Young's call on the payphone rather than the company phone in the garage, be-cause he believed that the company phone was being tap-ped. Platter sat in the hearing room throughout Tillison'stestimony. Ire did not resume the stand to explain or denyany of Tillison's statements. Accordingly, I credit Tillison'sstatement of facts and draw from those facts the same infer-encesthat he did.7On another occasion, Company President Vincent Gallocame over to Strom in the yard, said he heard there wastrouble, and wanted to know what the trouble was. Stromreplied that he did not think that there was trouble in theyard, but indicated that he was trying to find out why he wasnot getting paid as much as others who were doing the samework. Gallo replied that the other employee in question hadmore experience. Strom also asked why his overtime wasbeing reduced. Gallo replied that the Company did not haveenough work at that time to justify overtime and that theywere trying to cut down on overhead, but he was hopefulthat business would improve so that more overtime wouldbe available.The net effect of Respondent's testimony concerningStrom's capabilities as an employee is that Strom neverquite got the hang of operating an asphalt batch plant. Inthe first few months of his employment, Strom was savedfrom embarrassing errorsby theassistance of Rene Mo-rales, a Guatemalan who was familiar with the plant opera-tion but who was not placed in charge of it because oflanguage deficiencies. InMay, 1972, some months afterMorales' departure,Platter began making entries in his di-ary concerning individual instances in which Strom hadmiscued. Platter keeps such a diary for a variety of reasons.Entries come in handy to avoid or minimize claims forpenalties asserted against the Company by state officials fordefective asphalt, or to explain plant breakdowns,materialshortages,and other unusual events relating to the manage-ment, of the asphalt division. For the 6-month period pre-ceding Strom's discharge, the diary contains some 14 entriesrelating to Strom, and notes deficiencies ranging from"ruined first batch" to "continued running plant with fireout" to "one hour late (did not call)." Platter made entriesrelating to other employees as well, but testified that Strom'srecord stacked up poorly in relation to others. He did notmake any notations reflecting any personality clashes withStrom, although there were such difficulties.Platter also testified that he frequently attempted to recti-fy these and other individual problems with Strom and thathe attempted to do so without engaging in recriminations orfaultfinding in order to keep the plant running smoothly.However, onoccasionthere were heated exchanges withStrom concering his attempts to make corrections. Both heand Strom testified that, on the occasion of one such discus-7 Local 623, Meat Cutters (ErschowskyProvisionCo),164 NLRB 532; ElCortez Hotel,160 NLRB 1442. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDSion,Strom asked Platter, "If I am such a poor employee,why don't you fire me?" There was no response by Platter.On October 17, 1972, Union Agents Knuckles and Bran-nigan conducted a secret-ballot election for shop steward atthe PassaicCrushed Stonegarage.Strom won by a vote of23 to 5. After the vote, Knuckles and Brannigan then en-gaged in a brief discussion with their members and solicitedtheir complaints, making written notes of the jilt of whatwas told them. They then went to the company office andspoke with Vincent Gallo, president of the Company. Theyinformed Gallo that Strom had just been elected shop stew-ard.Gallo objected, saying that he would notrecognizeStrom. Gallo pointed to a most peculiar provision containedin the outstandingagreementwhich provides, in article IIIthereof: "A shop steward shall be selected by the UnionRespresentative and be approved by Employer, fromamong the Employees who have been employed by theEmployer at least two years, to attend to the interest of theUnion." He noted that Strom had not been employed for2 years and sought to exercise his "veto" over the selection.Knuckles and Brannigan persisted, claiming that Strom wasselected by the membership and their choice should be hon-ored. Shortly thereafter, Vincent Gallo requested from Plat-ter a written memo concerning Strom's work record to see,in Platter's words, whether Strom was "qualified" to be shopsteward.Two days later, Knuckles phoned Vincent Gallo andagain brought up the matter of Strom's election. Gallo saidhe had talked with his brother Gene and still refused torecognizeStrom. A week thereafter, Knucklesand Branni-gan paid a second personal call on Vincent Gallo to pressfor the recognition of Strom as steward. After lengthy dis-cussion,Gallo finally acceded to their request. In the courseof their discussion, Gallo referred to Strom as a "trouble-maker" and a "heat merchant." 8 They then agreed to meeton November 6 to discuss the merits of employee com-plaints.On the morning of November 6, Strom was discharged byLowell Platter. Platter was walking across the yard when henoticed material spilling out the front of the dryer in plant2.He went over to see if the hot elevator, which had previ-ously been malfunctioning, was again operating improperly.He was standing outside the control shack and motionedexcitedly to Strom to shut down the plant. Strom apparentlydid not see the malfunction. Platter asked Strom if he hadpushed the button which started the hot elevator. As Stromdescribed it, "I blew my cork . . . I got loud and abusive."To Platter's question, he replied, "Of course I pushed thebutton, you stupid bastard." The two of them removed theinspection plate at the base of the elevator and found thata largeamount of hot sand had accumulated there. Stromshovelled it out of the way. Strom then told Platter that hewas going to straighten him out and further stated that ifPlatter would stay in the office where he belonged, mishaps8The term "heat merchant" is apparently a North Jersey expression which,the parties agree, describes an individual who does a great deal of noisyagitatingfor his own personal aggrandizement. The term "troublemaker" hasan established meaning in the annals of labor relations. SeeGarner Tool andDie Manufacturing Company,198 NLRB No 91,A clang, Inc.,193 NLRB 86,enfd. 466 F.2d 558 (C.A 5, 1972).like the present one would not occur, but, in any event, thathe was going to take Platter to the office and get things"straightened out." Platter went back to the office withoutStrom, instructed a clerk to make out Strom s final pay andaccumulated vacation checks, and took them to CompanyVice President Gene Gallo to have themsigned.He re-counted briefly to Gallo what had transpired and askedGallo to sign the final checks, which Gallo did. Platter tookthe checks to Strom, who was still at the control shack, andhanded them to him without saying anything.Strom imme-diately called the union office and reported that he had beenfired. He was advised by the Union not to accept the checks,so he returned them to the company office and told Theo-dore Wassky, another supervisor, to give the checks back toPlatter and have him "shove them" all the way. Shortlythereafter, Platter saw Strom in the yard and said "Goodluck" to him. Strom replied, "You are the one that's goingto need good luck before I get through with you."At 5 o'clock that evening, the scheduledmeeting of com-pany and union representatives took place at the companyoffice. The Gallos refused to discuss the merits of individualemployee complaints in Strom'spresence,claiming thatStrom had no standing to be present as he had been dis-charged. They did agree to discuss the events leading up toStrom's discharge, so both Strom and Platter recountedwhat had occurred. The meeting broke without any resolu-tion of employee complaints. Knucklesand Branniganasked the Gallos to submit the question of Strom's dischargeto arbitration. The contract between Local 825 and theRespondent does not contain a grievance or arbitrationprovision. Either that night, or in the ensuing few days, theUnion request for arbitration was denied. Gene Gallo toldKnuckles that Strom's remarks about "shoving" the pay-checks made his reinstatement out of the question.Analysis and ConclusionsIn the complaint the General Counsel alleges only oneinstance of an independent violation of Section 8(a)(l)-ofthe Act, namely the after-work interrogation of Strom byPlatter in the company yard, during the course of whichStrom was ordered off the premises. I have already foundthat the events took place substantially as related by Strom,and for the purpose of impeding Strom's effort to circulatehis nomination petition for shop steward. Respondent doesnot maintain a general, nondiscriminatory, no-solicitationrule which would justify its conduct toward Strom on thisoccasion. Indeed, if such a rule werein existence, it couldhardly apply to the above-cited circumstances,as Strom wasoff duty at the time of Platter's interrogation. Indeed, Re-spondent does not defend its action on the basis of invokinga valid no-solicitation rule. It simply contends that the inter-rogation and interference did not occur for union relatedreasons.Having found to the contrary, I conclude that Re-spondent thereby committed an independent violation ofSection 8(a)(1) of the Act.9The General Counsel did not allege, as independent vio-lations of the Act, the interrogation of Tillison by Platter9 Lou De Young's Market Basket, Inc,181 NLRB 35, enfd. 430 F.2d 912(C.A. 6, 1970);Selwyn Shoe Manufacturing Company,172 NLRB 674, 676. PASSAIC CRUSHED STONE CO.concerning his support or lack of support for Strom; nor thefirst instance of interrogation by Platter of Strom andPlatter'swarning to Strom to limit the circulation of hisnominating petition only during off-duty time at the peril ofbeing discharged; nor the attempted surveillance by Platterof Strom's telephone conversation with Union agent "Skip"Young through the use of a telephone "bugging" and tape-recording device. Nevertheless, I have found these events tohave occurred, substantially as related byGeneralCounsel's witnesses, as they bear upon the animus of theRespondent toward Strom and toward the brand of tradeunionism he represented, and also because they are relevantand material to an appropriate remedy in this case.Respondent takes pains to elaborate upon its long historyof peaceful labor relations with Local 825 to its currentcontract containing a union-security clause; to various an-swers given by Strom at the hearing to a set of conclusionaryquestions posed to him by the Respondent on cross exami-nation concerning the lack of interference by the Respon-dent with his activities; to testimony by former ShopSteward Mancini to the effect that Respondent did notimpede or discriminate against Mancini in the performanceof his tasks as the Union's former in-house representative;and to the fact that Local 825 represents its employees inother bargaining units. From these factors, Respondent ar-gues that it lacked any animus whatsoever against Local 825and against Strom, and indeed was quite agreeable to thecontinuation of a permanent and stable collective-bargain-ing relationship with Local 825.The new management of Local 825 is quite willing toconfess the sins of the predecessor administration. There ismatter here for confession. Its current contract with theRespondent contains no arbitration clause but does containa union-security clause. In the past 2 years, the shop stewardwas indolent in his duties, so the Union processed only onenominal complaint with management. The Respondent wasgiven, by express contractual provision, a "veto" over theselection of shop steward. Contract negotiations and ad-ministration were so desultory that the parties did not evenexecute a written agreement until a year after the agreementhad been concluded, the new union administration execut-ing the agreement because it felt bound to honor the oralcommitment made with the Respondent by the predecessorunion administration. The execution of this document was,without doubt, triggered by union embarassment in beingunable to produce a copy of a written agreement whenStrom called upon it to do so. The proof of employee dissa-tisfaction with the state of collective bargaining can be easi-ly seen in returns from the shop steward election whenStrom trounced Manciniby anoverwhelming margin. In-deed, if, prior to the commencement of Strom's agitation,the Respondent and Local 825 were not sweethearts, theywere certainly keeping steady company.Union activity may be qualitative as well as quantitativein character. Likewise, the response to such activity by anemployer may vary, depending upon the quality of unionactivity which confronts him. An employer who is quitecontent to abide a hand-in-glove relationship with an in-cumbent union may become quite overwrought when thehand begins to flex some muscle. Hostile sentiments andadverse reactions to vigorous, as, opposed to lax, union ac-85tivitymay be characterized as animus just as accurately asmay the hostility which is often demonstrated by a nonun-ion employer when he senses that an initial organizing driveis afoot. Respondent's animustakes on thismore refinedcharacter. 10Despite its long history of dealing with Local 825, theactions of the Respondent recited above, and especially the"bugging" incident, demonstrate Respondent's consuminginterest in Strom's attempt to instillsome measure of mili-tancy into a flaccid bargaining agent. Vincent Gallo's refer-encesto him as a "troublemaker" and a "heat merchant,"and Respondent's outright refusal to accord recognition toStrom as shop steward in the face of an overwhelming vote,more accurately portray Respondent's true feelings than doits otherassertionsof cooperation with Local 825.However, despite the fact that this record is redolent withemployer animus, it is my conclusion that the Respondentacted within the bounds of the law whenit terminatedStrom on November 6. The Respondentinsists thatits deci-sion to discharge Strom was prompted solely by his insubor-dination when he was corrected by Platter for a workdeficiency. Cases supporting a dischargefor foul languageand name calling11areaboutas numerousas those whichhave held that such a discharge was discriminatorily moti-vated and that the foul language employed bya discrimina-tee at or about the time of discharge was merely pretextualof the real reason for the termination.12 Hence,an assess-ment of the motives at work in this matter will be lessaccommodated by citation of authority than by a hard lookat the facts,since callingthe plant superintendent a stupidbastard and telling the employer to take its paycheck and"shove it" constitute ample justification for discharge underthisAct or any act.General Counsel adduced considerable testimony to theeffect that cursing and the use of obscene or vulgar languageisand has been a commonplace occurrenceat PassaicCrushed Stone. Indeed, official notice could almost be tak-en of the widespread use of such vernacular in shops andfactories.13The question here is not the use of crude orvulgar language. The questionat issue is one of insulting aplant manager with a serious, derogatory term when he wasattempting to correct a malfunctioning of an employee'sioShattuck Denn Mining Corporation,151 NLRB 1328, enfd. 362 F.2d 466(C.A. 9, 1966).11Martin Theatres of Georgia, Inc.,169 NLRB 108;Steve Aloi Ford, Inc.,179 NLRB 229 at 237-238;Calmos Combining Co.,184 NLRB 914;Robbinsand Myers, Inc.,173 NLRB 710,Southwestern Bell Telephone Company,'190NLRB427; American Beef Packers, Inc.,196 NLRB 875;Packer Sales Coi po-ration,199 NLRB No. 165.12Hugh H. Wilson Corporation,171 NLRB 1040, 1047;Bennell Company,170 NLRB 204, 216,C.W F Corporation,188 NLRB;Cornet Casuals, Inc.,190 NLRB 685;Garner Tool and Die Manufacturing Corporation, supra,RoweFurniture Corporation of Missouri, Inc,200 NLRB No. 1.13The prevalent use of obscene or vulgar language in American industryhas already been well noted in other decisions of this Agency.See, forexample, Judge Dixon 7s comments inHugh H. Wilson Corporation,171NLRB 1040 at 1047, Judge Vose's statements inGarner Tool, supra;andJudge Funke's assessmentinPacker Sales Corporation, supraIn the face ofsuch authority, any further comment by me would add nothingto either lawor literature. See also recent Supreme Court decisions giving First Amend-ment protectionto languagefar more opprobrious than that which was usedhere.Cohen v. California403 U S. 15 (1971),Papish v University of MissouriBoard of Curators,411 U.S. 960 (1973). 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachinery by inquiring into what the employee had doneor failed to do which caused his machine to malfunction.While there was considerable testimony about the use ofsuch terminology in a bantering way between employeesand supervisors at Respondent's plant, there was no evi-dence at all that such was the usual mode of address whenan employee was being corrected by a supervisor. Indeed,there hardly could be any such evidence if any degree ofdiscipline is to exist at all at the Respondent's plant. Strom'sadmitted remark was not a mere outburst of temper,thoughtlessly uttered during a tense situation. He followedit up by challenging Platter's authority to run the plant whenhe said that he would get him "straightened out" in the frontoffice. Finally, after he was given his last paychecks and hadsought the advice of the Union as to how to proceed, Stromreturned the checks with 'added contumacy to "shovethem." These admitted facts do not describe a brief spateof anger or a lapse into bad manners. They describe anattitude of defiance and a flat confrontation between super-visor and employee as to who is boss. They provide amplegrounds for removal.To the extent that spontaneity of action provides a clueas to motive-and I think it does-Platter gave evidence ofgenuineness of his motive by acting promptly, almost auto-matically, in the face of Strom's insubordination. He wentright to the office, and, before doing anything else or con-sulting with anyone else, caused Strom's final paychecks tobe drawn up. As Platter stated on the stand, while drawinga line across his neck, "I had it up to here." His reaction wasnot only a reasonable one, but, I am convinced, the actualone which prompted his decision to terminate Strom. Thefact that these events occurred on the same day that Stromwas to have participated, for the first time, in a discussionwith management of employee grievances is a suspiciouscircumstance, but it is no morethana circumstance. Theevents which triggered the discharge were of Strom's mak-ing, not the Respondent's. It was Strom, not the Respon-dent,who chose the day of his first appearance at agrievance meeting to behave in an insubordinate manner,and thus to discard the fruits of what he had worked severalmonths to achieve.Strom himself realized that he had gone too far and hadassumed the risk of discharge. When Platter brought hisfinal paychecks to him at the control shack, Platter justhanded them to Strom without saying anything. Strom testi-fied, "I just took it for granted because of what happened,that was the reason why I was being fired." I am forced tothe same conclusion.Upon the foregoing findings of fact and upon the entirerecord, considered as a whole, I make the following:II.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By threatening and interrogating employee Charles W.Strom concerning his union activities and his protected con-certed activities, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(l) of the Act.Such unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.III.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices,Iwill recommend that it be orderedto cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policiesof the Act. Nor-mally,a single individual instance of illegal conduct in vio-lation of Section8(a)(1) of the Actwould prompt a limitedorder which is directed specifically to that conduct alone.However,we are confronted here with an instance of elec-tronic surveillance of union activitesby theRespondentwhich,while not alleged as a specific violation of the Act,is a part of the total picture presented by the record in thiscase. "Bugging"is nasty business.It rarely comes to light,and when it does,it cannot be countenanced and should notbe minimized.It adds a flavor to the 8(a)(1) violation whichleaves a particularly bad taste in one'smouth.Accordingly,I recommend to the Board a cease-and-desist order whichis designed to suppress any unlawful invasion of the unionactivitiesand the protected,concerted activitiesofRespondent's employees,in hopes that the effect of, such anorder will remove any trace of the distasteful conduct whichhas occurred.N.L.R.B.v.EntwistleManufacturing Compa-ny,120 F.2d 532 (C.A. 4, 1941).Upon the foregoing findings of fact,conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, Ihereby make the following recommended:ORDER 14Upon the basis of the above findings of fact and conclu-sions of law, and upon the entire record in this case, theundersigned recommends that the Respondent PassaicCrushed Stone Co., Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from interrogating employees con-cerning their union activities, from threatening employeesconcerning their union activities, or from, interfering with,restraining or coercing employees in any manner in theexercise of rights guaranteed to them by Section 7 of theAct.2.Take the foll owing affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its Pompton Lakes, New Jersey plant, copiesof the notice attached hereto as "Appendix." 15 Copies ofsaid notice, on forms provided by the Regional Director for14 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes15 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." PASSAIC CRUSHED STONE CO.Region 22,shall, after being duly signed by Respondent, beposted immediately upon receipt thereof,in conspicuousplaces,and be maintained for a period of 60 consecutivedays.Reasonable steps shall be taken to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(b)Notify the Regional Director for Region 22 in writ-ing, within 20 days from the date of this Order,what steps-Respondent has taken to comply herewith.I further recommend that, in all other respects,the com-plaint herein be dismissed.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARD'An Agency of the UnitedStates GovernmentWe are posting this notice in accordance with the recom-mended order of an Administrative Law Judge.The recom-mended order was issued after a hearing in which we werefound to have violated a section of the Labor Relations Act.WE WILL NOT question employees concerning their87union activities.WE WILL NOT threaten employees to discourage themfrom engaging in union activities.WE WILL NOT,in any manner or by any means,inter-fere with,coerce,or restrain employees in the exercise'of the rights guaranteed to them by Section 7 of theNational Labor Relations Act.DatedByPASSAIC CRUSHED STONE CO.,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building-16th Floor, 970Broad Street,Newark,New Jersey 07102,Telephone 201-645-2100.